HAYS, Justice
(dissenting).
I dissent. The legislature of our state has manifested a firm intention to curb in every way possible the evils of illicit narcotic traffic. In their wisdom they invoked the time honored device of forfeiture as a deterrent to all who knowingly or unknowingly came within the ambit of this illegal field. Justice Traynor said in People v. One 1948 Chevrolet Convertible Coupe, 45 Cal.2d 613, 616, 290 P.2d 538, 541, 55 A.L.R.2d 1272 (1955): “The purpose of the statutes is to curb the narcotic traffic, and ‘the public interest to be protected against the drug and its victims outweighs the loss suffered by those whose confidence in others proves to be misplaced.’ People v. One 1941 Ford 8 Stake Truck, 26 Cal.2d 503, 508, 159 P.2d 641, 643.”
On June 6, 1967 the California legislature repealed the motor vehicle forfeiture statute. 1967 Statutes and Amendments to the Codes, Calif., Ch. 280. Legislative action is the appropriate manner under law to correct any deficiencies or harshness which may exist in our Arizona statute. We should not be heard to complain of the public disfavor which falls on our courts if we depart from the path of precedent to invade legislative fields. •